Exhibit 10.16
AMENDED & RESTATED EMPLOYMENT AGREEMENT
     This Amended & Restated Employment Agreement (“Agreement”) is entered into
December 31, 2008, but is effective as of January 1, 2008 (the “Effective
Date”), by and between The Shaw Group Inc., a Louisiana corporation
(collectively with its affiliates and subsidiaries hereinafter referred to as,
the “Company”), and Lou Pucher (“Employee”). The Company and Employee may
hereinafter be referred to, individually, as a “Party” and, collectively, as the
“Parties”.
     WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of July 4, 2007 (the “Original Agreement”); and
     WHEREAS, the Company and Employee desire to amend certain provisions of the
Original Agreement and to restate the Original Agreement in its entirety.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
     1. Employment. The Company hereby continues its employment of Employee, and
Employee hereby agrees to continued employment by the Company, on the terms and
conditions set forth in this Agreement.
     2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement (the “Term”) shall be two
years commencing on the Effective Date and shall be automatically renewed on
each day following the Effective Date so that on any given day the unexpired
portion of the Term shall be two years. Notwithstanding the foregoing provision,
at any time after the Effective Date, the Company or Employee may give

Page 1 of 26



--------------------------------------------------------------------------------



 



written notice to the other Party that the Term shall not be further renewed
from and after a subsequent date specified in such notice (the “fixed term
date”), in which event the Term shall become fixed, and this Agreement shall
terminate on the second anniversary of such fixed term date.
     3. Employee’s Duties.
          (a) During the Term, Employee shall serve as the President of the
Energy & Chemicals Group of the Company, or such other similar position(s) as
the Parties may mutually agree, with such duties and responsibilities as may
from time to time be assigned to him by the Board of Directors of the Company
(the “Board”) or the Chief Executive Officer of the Company, provided that such
duties and responsibilities are comparable to the customary duties and
responsibilities of such position(s).
          (b) Employee agrees to devote Employee’s full attention and time
during normal business hours to the business and affairs of the Company and to
use reasonable best efforts to perform faithfully and efficiently Employee’s
duties and responsibilities. Employee shall not, either directly or indirectly,
enter into any business or employment with or for any Person (defined below)
other than the Company during the Term; provided, however, that Employee shall
not be prohibited from making financial investments in any other company or
business or from serving on the board of directors of any other company, subject
in each case to the provisions set forth in the Nonsolicitation and Noncompete
Agreement (defined below) and the Company’s Code of Conduct or similar
guidelines of which Employee is notified in writing. For the purposes of this
Agreement, the term “Person” shall mean any individual, corporation, limited or
general partnership,

Page 2 of 26



--------------------------------------------------------------------------------



 



limited liability company, joint venture, association, trust or other entity or
organization, whether or not a legal entity. Employee shall at all times observe
and comply with all lawful directions and instructions of the Board of which
Employee is notified in writing.
     4. Compensation.
          (a) Base Compensation. For services rendered by Employee under this
Agreement, the Company shall pay to Employee Employee’s current base salary as
of the Effective Date (“Base Compensation”), per annum, payable in accordance
with the Company’s customary pay periods and subject to tax and other customary
withholdings. Employee’s Base Compensation will be subject to review by the
Board on an annual basis as of the close of each fiscal year of the Company and
may be increased as the Board may deem appropriate. In the event the Board deems
it appropriate to increase Employee’s Base Compensation, that increased amount
shall thereafter be the Base Compensation for the purposes of this Agreement.
Employee’s Base Compensation, as increased from time to time, may not be
decreased unless agreed to by Employee. Nothing contained herein shall prevent
the Board from paying additional compensation to Employee in the form of bonuses
or otherwise during the Term.
          (b) Annual Bonus. During the Term, Employee will be eligible to
participate in the Company’s discretionary management incentive program as
established by the Board (as the same may be amended from time to time), with an
annual performance bonus range of 0% – 200% of Employee’s bonus target (the
“Bonus Target”), which Bonus Target shall initially be an amount equal to
Employee’s Base Compensation. The Bonus Target may be adjusted annually;

Page 3 of 26



--------------------------------------------------------------------------------



 



provided that Employee’s Bonus Target may not be decreased unless agreed to by
Employee. Annual bonus payments will be subject to customary withholdings.
          (c) Long Term Incentive Awards.
          (i) Employee will be eligible to participate in the Company’s
discretionary Long Term Incentive (defined below) plan(s) as established by the
Board (as the same may be amended from time to time), subject to the terms and
conditions of the applicable plan(s). The overall target value of the annual
Long Term Incentive grants to Employee on the date of grant will be not less
than 100% of Employee’s Base Compensation.
          (ii) All Long Term Incentive awards that are to be settled by the
delivery of shares are subject to shareholders’ approval of shares to be
allocated to the Company’s Long Term Incentive plan(s) and are granted under the
strict purview of the Compensation Committee of the Board.
          (iii) Long Term Incentive awards will be determined utilizing the
valuation methodology used for other similarly situated executive officers of
the Company.
          (iv) Notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, in the event that this Agreement is
terminated by Employee pursuant to Section 7(a)(ii), (iv) or (v) or by the
Company pursuant to Section 7(a)(iii)(A) (other than for Misconduct) or
(iii)(D), Employee shall have not less than one year from the Date of
Termination in which to exercise all Long Term Incentives granted to Employee by
the Company on or before the Date of Termination (including any Long Term
Incentives that become vested pursuant to Section 7 of this

Page 4 of 26



--------------------------------------------------------------------------------



 



Agreement); provided that in no event shall such one year period extend the
vesting period for any Long Term Incentives beyond the date that is 10 years
from the date of grant of such Long Term Incentives.
     5. Additional Benefits. In addition to the compensation provided for in
Section 4, Employee shall be entitled to the following:
     (a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Requests for reimbursement for such expenses
must be accompanied by appropriate documentation.
     (b) Vacation. Employee shall be entitled to four weeks of vacation per
year, without any loss of compensation or benefits. Employee shall be entitled
to carry forward any unused vacation time. Upon termination of employment of
Employee for whatever reason, Employee shall be paid for any unused vacation
time based on Employee’s Base Compensation as in effect immediately prior to the
Date of Termination.
     (c) General Benefits. Employee shall be entitled to participate in (i) the
various Employee benefit plans or programs provided to the Employees of the
Company in general, including, without limitation, health (including ExecuCare),
dental, disability, 401k, accident and life insurance plans, and

Page 5 of 26



--------------------------------------------------------------------------------



 



(ii) the Flexible Perquisites Plan, which provides Employee an amount equal to
4% of Employee’s Base Compensation in each calendar year in lieu of customary
perquisite benefits. Benefits are subject to the eligibility requirements with
respect to each of such benefit plans or programs and such other benefits or
perquisites as may be approved by the Board during the Term. Nothing in this
Section 5(c) shall be deemed to prohibit the Company from making any changes in
any of the plans or programs described in this Section 5(c), provided the change
similarly affects all executive officers of the Company that are similarly
situated.
     6. Confidentiality; Nonsolicitation and Noncompete.
          (a) Employee hereby acknowledges that the Company possesses certain
Confidential Information (defined below) that is peculiar to the businesses in
which the Company is or may be engaged. Employee hereby affirms that such
Confidential Information is the exclusive property of the Company and that the
Company has proprietary interests in such Confidential Information. For the
purposes of this Agreement, the term “Confidential Information” shall mean any
and all information of any nature and in any form that at the time or times
concerned is not generally known to Persons (other than the Company) that are
engaged in businesses similar to that conducted or contemplated by the Company
(other than by the act or acts of an employee not authorized by the Company to
disclose such information) which may include, without limitation, the Company’s
existing and contemplated products and services; the Company’s purchasing,
accounting, marketing and merchandising methods or practices; the Company’s
development data, theories of application and/or methodologies; the Company’s

Page 6 of 26



--------------------------------------------------------------------------------



 



customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. Employee further acknowledges by signing
this Agreement that the Company has expended much time, cost and difficulty in
developing and maintaining the Company’s customers.
          (b) Employee shall (i) use the Confidential Information solely for the
purpose of performing Employee’s duties on behalf of the Company and for no
other purpose whatsoever, (ii) not, directly or indirectly, at any time during
or after Employee’s employment by the Company, disclose Confidential Information
to any other Person (except to the Company’s officers in connection with
Employee’s duties on behalf of the Company) or use or otherwise exploit
Confidential Information to the detriment of the Company, and (iii) not lecture
on or publish articles with respect to Confidential Information without the
prior written approval of the General Counsel of the Company. In the event of a
breach or threatened breach of the provisions of this Section 6(b), the Company
shall be entitled, in addition to any other remedies available to the Company,
to an injunction restraining Employee from disclosing such Confidential
Information.
          (c) Upon termination of employment of Employee for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee that contain any Confidential Information;
provided, however, that the Company will provide Employee reasonable access to

Page 7 of 26



--------------------------------------------------------------------------------



 



such Confidential Information to the extent required by Employee in connection
with the defense of any cause of action, dispute, proceeding or investigation
made or initiated against Employee by any Person other than the Company related
to the employment of Employee by the Company or the performance by Employee of
its duties in the course of such employment.
          (d) Employee agrees that, as part of the consideration for this
Agreement and as an integral part hereof, Employee has executed, delivered and
agreed to be bound by the Nonsolicitation and Noncompete Agreement attached
hereto as Exhibit A, as well as any subsequent addenda thereto.
     7. Termination.
          (a) This Agreement may be terminated prior to the expiration of the
Term only under the terms and conditions set forth below:
          (i) Resignation (other than for Good Reason). Employee may resign
Employee’s position at any time, including by reason of retirement, by providing
written notice of resignation to the Company. In the event of such resignation
(except in the case of resignation for Good Reason (defined below)), this
Agreement shall terminate on the Date of Termination (defined in Section 7(c)
below), and Employee shall not be entitled to further compensation pursuant to
this Agreement other than the payment of any Base Compensation and General
Benefits (e.g., unused vacation, unreimbursed business expenses, etc.) accrued
and unpaid as of the Date of Termination and the retention of any and all option
shares, restricted shares or units or other similar awards granted to Employee
by the Company under any long term incentive plan(s) duly adopted by the

Page 8 of 26



--------------------------------------------------------------------------------



 



Board (“Long Term Incentives”) that have vested or become exercisable on or
before the Date of Termination in accordance with the plan(s) governing such
Long Term Incentives (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, the plan(s) governing such Long Term
Incentives).
          (ii) Death. If Employee’s employment is terminated due to Employee’s
death, the Company shall pay to Employee’s surviving spouse or estate, subject
to customary withholdings, not later than 30 days after Employee’s death,
(A) any Base Compensation and General Benefits accrued and unpaid as of the date
of Employee’s death, and (B) a lump sum amount, in cash, equal to to the cost
for Employee to obtain one year of paid group health and dental insurance
benefits covering Employee’s spouse and dependents that are substantially
similar to those that Employee’s surviving spouse and dependents were receiving
immediately prior to Employee’s death, and (C) notwithstanding any provision to
the contrary in the plan(s) governing such Long Term Incentives, Employee, as of
the date of Employee’s death, shall become immediately and totally vested in any
and all Long Term Incentives granted to Employee by the Company prior to the
Date of Termination that have not previously vested in full. After all payments,
benefits and vesting of Long Term Incentives specified under this
Section 7(a)(ii) have been paid or performed, this Agreement shall terminate,
and the Company shall have no obligations to Employee, Employee’s spouse and
dependents or Employee’s legal representatives with respect to this Agreement.
This provision shall not be exclusive and shall be in addition to

Page 9 of 26



--------------------------------------------------------------------------------



 



death benefits payable by the Company or any insurer under any insurance plan or
program covering Employee.
          (iii) Discharge.
          (A) The Company may terminate Employee’s employment for any reason at
any time upon written notice delivered to Employee.
          (B) In the event that Employee’s employment is terminated by the
Company for any reason other than Employee’s Misconduct or Disability (both as
defined below), the following shall occur:
          (I) the Company shall pay to Employee, subject to customary
withholdings, not later than 15 calendar days after the Date of Termination,
(x) a lump sum amount, in cash, equal to the product of (1) the sum of
(a) Employee’s Base Compensation as in effect immediately prior to the Date of
Termination, plus (b) the most recent annual bonus paid by the Company to
Employee, multiplied by (2) the remaining portion of the Term, and (y) a lump
amount, in cash, equal to the cost for Employee to obtain, for the period
commencing on the Date of Termination and ending on the earlier to occur of
(1) the date that is 18 months following the Date of Termination and (2) the
fixed term date (if any), disability, accident, dental and health insurance
benefits (“Welfare Benefits”) covering Employee (and, as applicable, Employee’s
spouse and dependents) that are

Page 10 of 26



--------------------------------------------------------------------------------



 



substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination; and
          (II) notwithstanding any provision to the contrary in the plan(s)
governing such Long Term Incentives, Employee shall become immediately and
totally vested in any and all Long Term Incentives granted to Employee by
Company prior to the Date of Termination.
          (C) Notwithstanding anything to the contrary in this Agreement, in the
event that Employee is terminated because of Misconduct, the Company shall have
no obligations pursuant to this Agreement after the Date of Termination other
than the payment of any Base Compensation and General Benefits accrued and
unpaid through the the Date of Termination. For the purposes of this Agreement,
the term “Misconduct” shall mean:
          (1) (A) any willful breach or habitual neglect of duty by Employee or
(B) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good
Reason) (i) in a professional manner and (ii) in a manner that is reasonably
expected as appropriate for the position, in the case of either (A) or (B),
which breach,

Page 11 of 26



--------------------------------------------------------------------------------



 



neglect or failure is not cured by Employee within 30 days from receipt by
Employee of written notice from the Company that specifies the alleged breach,
neglect or failure;
          (2) the intentional misappropriation or attempted intentional
misappropriation by Employee of a material business opportunity of the Company,
including an attempt to secure any personal profit in connection with entering
into any transaction on behalf of the Company;
          (3) the intentional misappropriation or attempted intentional
misappropriation by Employee of any of the Company’s funds or property;
          (4) the violation by Employee of the Company’s Code of Corporate
Conduct or Fraud Policy of which Employee is notified in writing; or
          (5) (A) the commission by Employee of a felony offense or a
misdemeanor offense involving violent or dishonest behavior or (B) Employee
engaging in any other conduct involving fraud or dishonesty.
          (D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company. For the purposes of this Agreement,
a “Disability” shall exist if:

Page 12 of 26



--------------------------------------------------------------------------------



 



          (1) Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          (2) Employee is, by reason of any medically determinable physical or
mental impairment that can be reasonably expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) not later than 15 days after the Date of Termination,
pay to Employee any Base Compensation and General Benefits accrued and unpaid as
of the Date of Termination, (2) for the 12 month period beginning with the Date
of Termination, pay to Employee monthly the amount by which Employee’s monthly
Base Compensation as in effect immediately prior to the Date of Termination
exceeds the monthly benefit received by Employee pursuant to any disability
insurance covering Employee, and (3) not later than 15 days after the Date of
Termination, pay to Employee a lump amount, in cash, equal to the cost for
Employee to obtain, for the period commencing on the Date of Termination and
ending

Page 13 of 26



--------------------------------------------------------------------------------



 



on the earlier to occur of (a) the date that is 18 months following the Date of
Termination and (b) the fixed term date (if any), health and dental insurance
benefits covering Employee (and Employee’s spouse and dependents) that are
substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination, and (y)
notwithstanding any provision to the contrary in the plan(s) governing such Long
Term Incentives, Employee shall become become immediately and totally vested in
any and all Long Term Incentives granted to Employee by Company prior to the
Date of Termination that have not previously vested in full.
          (iv) Resignation for Good Reason. Employee shall be entitled to
terminate Employee’s employment for Good Reason (as defined herein). If Employee
terminates employment for Good Reason, Employee shall be entitled to the
compensation and Welfare Benefits provided in Section 7(a)(iii)(B). For the
purposes of this Agreement, the term “Good Reason” shall mean the occurrence of
any of the following circumstances without Employee’s express written consent:
          (A) any material diminution of Employee’s duties or responsibilities
(other than in connection with the termination of Employee for Misconduct or
Disability in accordance with the terms of this Agreement);
          (B) any material diminution of Employee’s Base Compensation;

Page 14 of 26



--------------------------------------------------------------------------------



 



          (C) the relocation of Employee’s office more than 25 miles from its
location at the commencement of this Agreement; or
          (D) any other material breach by the Company of its obligations under
this Agreement;
provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days after receipt of the Good
Reason Notice to resolve the issue causing the change in terms or status. If the
Company resolves such issue, then Employee’s employment shall not be subject to
the Good Reason provisions of this Agreement as to such issue.
          (v) Resignation for Corporate Change. Employee shall be entitled to
terminate Employee’s employment for a Corporate Change (as defined herein) if
Employee is not retained in Employee’s current (or a comparable) position, but
only if Employee gives notice of Employee’s intent to terminate employment
within 90 days following the effective date of such Corporate Change (provided
that, notwithstanding the foregoing, the Notice of Termination may not be given
later than February 13th of the year following the year in which the Corporate
Change occurs). If Employee terminates employment for a Corporate Change,
Employee shall be entitled to the compensation and benefits provided in Section
7(a)(iii)(B). For the purposes of this Agreement, the term “Corporate Change”
means a “change

Page 15 of 26



--------------------------------------------------------------------------------



 



in ownership,” a “change in effective control,” or a “change in the ownership of
substantial assets” of the Company.
          (A) A “change in ownership” of the Company occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of Section 7(v)(B)).
          (B) Notwithstanding that the Company has not undergone a change in
ownership under Section 7(v)(A), a “change in effective control” of the Company
occurs on the date that a majority of members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of this Section 7(v)(B), the term “Company” refers
solely to the relevant corporation identified in the opening paragraph of this
Agreement, for which no other corporation is a majority shareholder.

Page 16 of 26



--------------------------------------------------------------------------------



 



          (C) A “change in the ownership of substantial assets” of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 75%
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
          (b) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Section 7(a)(iii), or by Employee under
Section 7(a)(i), (iv) or (v), shall be communicated by written Notice of
Termination (defined below) to the other Party in accordance with Section 10.
For the purposes of this Agreement, the term “Notice of Termination” shall mean
a notice that (i) in the case of termination by the Company, shall set forth in
reasonable detail the reason for such termination of Employee’s employment and
the Date of Termination, or (ii) in the case of resignation by Employee, shall
specify in reasonable detail the basis for such resignation and the Date of
Termination. A Notice of Termination validly given by Employee pursuant to
Section 7(a)(iv) shall be effective even if given after the receipt by Employee
of notice that the Board has set a meeting to consider terminating Employee for
Misconduct. A Notice of Termination given by Employee pursuant to
Section 7(a)(iv) shall be considered

Page 17 of 26



--------------------------------------------------------------------------------



 



effective only after 30 days have elapsed since Employee delivered the
applicable Good Reason Notice and the Company has failed to resolve the issue
causing the change in terms or status during such 30 day period. Any purported
termination for which a Notice of Termination is required that does not
materially comply with this Section 7(b) shall not be effective.
          (c) Date of Termination, Etc. The “Date of Termination” shall mean the
date specified in the Notice of Termination, provided that the Date of
Termination shall be at least 15 calendar days, but not more than 45 calendar
days, following the date the Notice of Termination is given. Notwithstanding
anything herein to the contrary, if a Notice of Termination is given pursuant to
Section 7(a)(v), then the Date of Termination may not be later than
February 28th of the year following the year in which the Change of Control
occurs. In the event that Employee is terminated for Misconduct, the Company may
refuse to allow Employee access to the Company’s offices (other than to allow
Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination. Employee shall not be expected to
provide further services after the Date of Termination.
          (d) Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, except as otherwise expressly set forth herein and except that
any severance amounts payable to Employee pursuant to the

Page 18 of 26



--------------------------------------------------------------------------------



 



Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Section 7(a)(iii)(B).
          (e) Excess Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit received or
to be received by Employee hereunder in connection with the termination of
Employee’s employment would, as determined by tax counsel selected by the
Company, constitute an “Excess Parachute Payment” (as defined in Section 280G of
the Internal Revenue Code), the Company shall fully “gross up” such payment so
that Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments. No
payment of a gross up shall occur until the first business day occurring after
the date that is six months after the Date of Termination. Payment of the gross
up will be made no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.
     8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Employee may qualify, nor shall anything herein limit or otherwise adversely
affect such rights as Employee may have under any Long Term Incentives granted
by the Company.
     9. Assignability. The obligations of Employee hereunder are personal and
may not be assigned or delegated by Employee or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to

Page 19 of 26



--------------------------------------------------------------------------------



 



any parent, affiliate, successor or subsidiary of the Company, so long as the
obligations of the Company under this Agreement remain the obligations of the
Company.
     10. Notice. For the purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.
     11. Severability. In the event that one or more of the provisions set forth
in this Agreement shall for any reason be held to be invalid, illegal, overly
broad or unenforceable, the same shall not affect the validity or enforceability
of any other provision of this Agreement, but this Agreement shall be construed
as if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.
     12. Successors; Binding Agreement.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or the assets of the Company to expressly
assume and agree

Page 20 of 26



--------------------------------------------------------------------------------



 



to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall constitute Good Reason under Section 7(a)(iv);
provided that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used herein, the term “Company” shall include any successor to all or
substantially all of its business and/or assets as aforesaid that executes and
delivers the Agreement provided for in this Section 12 or that otherwise becomes
bound by all terms and provisions of this Agreement by operation of law.
          (b) This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     13. Miscellaneous.
          (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer of the Company as may be specifically
authorized by the Board.
          (b) No waiver by either Party at any time of any breach by the other
Party of, or in compliance with, any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

Page 21 of 26



--------------------------------------------------------------------------------



 



          (c) Together with the Nonsolicitation and Noncompete Agreement, this
Agreement is an integration of the Parties’ agreement; no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those which are set
forth expressly in this Agreement and the Nonsolicitation and Noncompete
Agreement.
          (d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.
          (e) Notwithstanding anything herein to the contrary, this Agreement is
intended to comply with Internal Revenue Code Section 409A and the regulations
and other guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts credited under this
Agreement shall not be taxable until such amounts are distributed in accordance
with the terms of this Agreement. In the event that Employee is a “specified
employee” at the Date of Termination, any amounts that are considered
nonqualified deferred compensation for purposes of Internal Revenue Code
Section 409A and that are distributable because of a separation from service
shall be delayed until the first business day occuring after the date that is
six months after the Date of Termination. Any provision of this Agreement to the
contrary is without effect.
          (f) Reimbursements provided for under this Agreement shall be provided
in accordance with policies of the Company established from time to time.

Page 22 of 26



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Arbitration.
          (a) Employee and the Company agree that any dispute regarding the
covenants herein and/or the validity of this Agreement and its addenda, if any,
shall be resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda shall be governed, heard, and decided
under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in New Orleans, Louisiana, on
demand of either Party.
          (b) Such arbitration proceedings shall be conducted in New Orleans,
Louisiana, and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA. Each Party shall have the
right to be represented by counsel or other designated representatives. The
Parties shall negotiate in good faith to appoint a mutually acceptable
arbitrator; provided, however, that, in the event that the Parties are unable to
agree upon an arbitrator within 30 days after the commencement of the

Page 23 of 26



--------------------------------------------------------------------------------



 



arbitration proceedings, the AAA shall appoint the arbitrator. The arbitrator
shall have the right to award or include in his or her award any relief that he
or she deems proper under the circumstances, including, without limitation, all
types of relief that could be awarded by a court of law, such as money damages
(with interest on unpaid amounts from the date due), specific performance and
injunctive relief. The arbitrator shall issue a written opinion explaining the
reasons for his or her decision and award. The award and decision of the
arbitrator shall be conclusive and binding upon both Parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Parties
acknowledge and agree that any arbitration award may be enforced against either
or both of them in a court of competent jurisdiction, and each waives any right
to contest the validity or enforceability of such award. The Parties further
agree to be bound by the provisions of any statute of limitations that would be
otherwise applicable to the controversy, dispute, or claim that is the subject
of any arbitration proceeding initiated hereunder. Without limiting the
foregoing, the Parties shall be entitled in any such arbitration proceeding to
the entry of an order by a court of competent jurisdiction pursuant to a
decision of the arbitrator for specific performance of any of the requirements
of this Agreement. The provisions of this Section 15 shall survive and continue
in full force and effect subsequent to and notwithstanding expiration or
termination of this Agreement for any reason. Employee and the Company
acknowledge and agree that any and all rights they may have to resolve their
claims by a jury trial are hereby expressly waived. The provisions of this
Section 15 do not preclude Employee from filing a complaint with any federal,
state, or other governmental administrative agency, if applicable.

Page 24 of 26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on
December 31, 2008, effective for all purposes as of the Effective Date.

            THE SHAW GROUP INC.
      By:    /s/ Clifton S. Rankin            Clifton S. Rankin       
     General Counsel and Corporate Secretary   

     
EMPLOYEE
   
 
   
/s/ Lou Pucher
 
Lou Pucher
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Nonsolicitation and Noncompete Agreement
See attached.

 